     ,. ,:
~•    ~
f
         +~

                                                                                                           FILED
                                                                                                CLERK, U.S. Q15TRICT COUar


                     i                                                                                NOV 2~ 2018
                    2                                                                       C tNI"h'~`L X115?S~iC l Q~
                                                                                                                       CH~_'r~RPJIA
                                                                                            ~Y                             DEPUTY
                    3

                    4

                   S

                   6                               UNITED STATES DISTRICT COURT
                   7                          CENTRAL I~ISTRXC'F OF CALL.IFORNiA
                   8
                         UNITED STA'2'ES OF AMERICA,
                9
               ]Q                                    Plaintiff,      ~ CASE NQ. ~~'- I~ ~ DI~ ~~-
               11                             ~~

               12                                                      4RDE:R.aF DETENTION
               13        G~RI~oP~~ E~~c~
                                         ._
              ]~4~                                   Defendant.
               15
              ~I6                                                      I.
              17            A:() (7n motion ofthe Government in a case allegedly involving:
              18                 1.() a crime ofviolence.                               ~         ~ ~     ~                    . ~.
              19                 2.{) an offense with maximum sentence oflife imprisonment or death.
              ~20               3.{)     a narcotics or controlled substance offense with~maximum sentence':
              21                         often or more years.
              22                4.()     any felony -where the defendant has been convicted oftwo or more
              23                         prior offenses described above.                                           ~,
              24                5.() any.felony that is not otherwise a crime ofviolence that involves ~a
              25                         minor victun, or possession or arse ofa firearm or destructive device
              26                         or any other dangerous weapon, or a failure to register under i8
              27                        U.S.0 § 2250.
              28           B.(✓~      On motion by the Government /()on Court's own motion,in a case.

                                              ORDER OF DETENTION AFi'ER HEARING(iB [J.S,G§3)42(1))

                       CR-94(06!07?                                                                                     F'ago i of4
          ~ 3 1:



   ~        ~       r
a ~ tai         t




                                                     allegedly involving:
                               2           (J~ On the further all$gatzon by tt~e Government o~
                               3              1:(~ a serious risk that the defendant will flee.
                              4               2.()~ a~ serious risk that the defendant will:
                              5                  ~a:()obstruafi or attempt to Qb~trtFctjustice.
                              b                  b.()threaten, injure, or intimidate a prospective witness or juror or
                             7                        attempt to do so.
                             8           C.'Z'I~e Go~+ernment(~ is/{~s not entitled to a rebuttable presumption that no~ ~
                                            condition or~ comb~fnation ofcanditians will reasonably assure the defendant's
                          2a                appEarance as required and the safety ofany person or tl~e community.
                         11
                         12'                                                          ~1~.
                         13           A.(+~ T1ie Court finds that no condition or combination ofconditions will
                         14                        reasonably asswre:
                         15                1, (✓S the appearance ofthe d~fenda~nt a~ required.
                         16          .         (~' and/or
                         17                2.(✓~ the safety ofany person or the community:
                         18~         B.{) The Court finds that the defendant has not rebu~#sd by suffcient
                         14               evidence to the contrary #die presumption provided by statute.
                        24
                        21
                        22          The Court has considered:                                                        ..
                        23          A. the n~ttue and circumstances ofthe offensg(s)charged,including whet~ier the
                        2~                  .erase isa grime ofviolence;a Federal crone ofterrorism,ar involves a minor
                                          off
                        25                victim or a co~tralled substance,fireazm,explosive, or destructive device;
                        26          B. the weight o~evidence against the defendant;
                        2~          C. the history and characteristics ofthe defendant; and
                        28         D.the nature and seriousness ofthe danger to any person ar to the commFin.ity.

                                                          ORb$R OF DETENTION AFi'ER IiF.i1RIN~i(I8 U.S.C.§3142(1})

                               CR-94(OblD7)                                                                               page 2oC
e,




            1                                                     IV.
           2         The Court also has considered all the evidence adduced at the hearing and the
           3         arguments andlor statements of counsel, and the Pretrial Services
           4         Report/recommendation.
           5
           6                                                      1~
           7'       The Caurt bases the faregoirig finding{s) on the following:
          8         A.
                     (~ As to flight risk: ~F~N.p^N;
                                                                             ~A~~~ -r~                 c:~ ~P+.c.,~
          9                 W 1t1~   't'L~r    ~-~t~~ e-~(~► E~sC'C
                                                                            °~'       ~i~sc              P~tisp
      is                    Peas ~-tri~11'~cY~      ~~'C~ 'arc lNr.~              le~LrCTS'Ta-PJ   ON
      11
      12
      13
      14.
      15
      16          B. (~ As to danger:
      17
      18                P      ~Riu G~FYz      ~ TV    "(t~~c      CsrA.t.Wv N ~i~ _         ~     .
                                                                                    V
     19
     20
     21~
     22
     23
     24                                                    Vx.
     25          A. {)         The Caurt finds that a serious risk exists that the defendant will:
     26                     1. () obshvct or attempt to obsfr~.~ct justice.'
     27                     2. ()attempt to/ ( )threaten, injure ar intimidate a witness or juror.
     28

                                        ORDER OF AE3'ENTIONAFfBA HARING (IS U,SC. §31~2p))
            ~ti-94 (OWO7)                                                                                     Page 3 ot4
             .` TA ~ 1'


i       ,          a   ~

         i


    1




                                 1          ~B. The Curt bases the foregoing findings)on the following:
                                 2
             . ~                 3

                                 4                                               ~'
                                 5
                                6
                                7                                                                                        .
                                S                                           ~.
                                9                                                     VII.
                            ~a
                            11        ~   A.IT IS THEREFORE ORDERED th~.t the defendant be detained prior to trial.
                                                   e
                            12 ~          B. IT IS FtiTRTHER ORDERED that the.defendant be committed to the custody
                            13 -              oft1ie.Attorney General for confinecr~ent in a corrections facilit3r separate, to
                            14                the extent practicable,from persons awa2ting or serving sentences or being
                            15             ~ heTd in custody.pentiing appeal.
                            16            C. IT IS FU~TH~R 4htDEI~ED that the defendant be afforded reasonable
                            17                opportunity'for private consultation with counsel.
                            18            D. TT I$ FURTHER 4R17ERED tha~~on order ova Court ~fthe United 3tates~
                            19                or on requestofany attorney for the Government,the person in charge ofthe
        .~                 20                correctmns facility in which the defendant is confined deliver the defendant ~.
                           21              ~ to a United States marshal for the purpose afan appearance in connection
                           22                with a courtproce~ding.
                           23
                           24                                                                                       .

                                                                ..
                           2S

                           26 ~?ATED: I                ~-!o ~
                                                                                         ED STATES MA I T               E ND~E
                           27                          ~        ~     ~ ~

                           28'

                                                            ORDER OF DE1'ENCiON AETER HEA(tI1VG p8 US.C.§31d2(i})

                                    CR-94(Obl07)                                                                             page4 of4
